DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to anonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2020.
Applicant’s election without traverse of claims 27-30 in the reply filed on 11/11/2020 is acknowledged.
Applicant’s request for rejoinder of claims 16-26 in the reply of 3/3/2021 can not be fulfilled at this time because the product claims 27-34 are not allowable. 
REJECTIONS WITHDRAWN
All of the prior art rejections set forth in the non-final rejection of 12/4/2020, pages 2-4, paragraphs 4-8 have been withdrawn in favor of the new prior art rejections set forth below.
REJECTIONS REPEATED
There are rejections repeated.
NEW REJECTIONS
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Plano et al. (US 5,803,967).
Plano discloses a diamond-coated metal-based component (cutting tool or electrical device), wherein said diamond coating comprises at least a first and a second layer, said first layer comprising diamond grains, said second layer comprising a carbide interlayer bonding said diamond grains to said metal-based component, wherein each diamond grain in the first layer is in touching contact with another diamond grain without bonding to another diamond grain (Column 5, lines 7-45, column 6, lines 1-24, column 7, line 61 through column 8, line 10 and Figs. 2A-2D).
Claim(s) 31-34 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Plano et al. (US 5,803,967).
	Plano discloses a diamond-coated metal-based component (cutting tool or electrical device), wherein said diamond coating comprises at least a first layer deposited on a second layer, said first layer comprising diamond grains in an amount of at least 70, 80, 90 or 95% by weight of the first layer (since the diamond layer(s) appear(s) to be 100% diamond, Figs. 2A-2D and column 6, line 25 through column 7, line 23), said second layer comprising a carbide interlayer bonding said diamond grains to said metal-based component, wherein each diamond grain in the first layer does not bond to another diamond grain (Column 5, lines 7-45, column 6, line 25 through column 7, line 23, column 7, line 61 through column 8, line 10 and Figs. 2A-2D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plano et al. (US 5,803,967) in view of Bitler et al. (US 8821603).
	Plano does not disclose wherein said diamond-coated metal-based component comprises a cavity wherein the whole or at least a part of the surface of said cavity is diamond coated, wherein at least a portion of said cavity is tubular, and wherein a cross-section of said tubular cavity surface is optionally elliptical or rectangular.
	Bitler discloses a diamond coated cutting tool wherein said diamond-coated metal-based component comprises a cavity wherein the whole or at least a part of the surface of said cavity is diamond coated, wherein at least a portion of said cavity is tubular, and wherein a cross-section of said tubular cavity surface is optionally elliptical or rectangular (Figs. 2-5 and claim 1) for the purpose of providing an improved cutting tool with longer drilling life without graphitization (column 19, lines 30-54).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein said diamond-coated metal-based component comprises a cavity wherein the whole or at least a part of the surface of said cavity is diamond coated, wherein at least a portion of said cavity is tubular, and wherein a cross-section of said tubular cavity surface is optionally elliptical or rectangular in Plano in order to provide an improved cutting tool with longer drilling life without graphitization as taught or suggested by Bitler.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plano et al. (US 5,803,967) in view of Bitler et al. (US 8821603), as applied to claims 28-29 above, and further in view of Tanga et al. (US 5935323).
Plano does not disclose wherein the ratio between the length and the diameter of said tubular cavity is at least 1:5.
	Tanga discloses a diamond coated cutting tool wherein the ratio between the length and the diameter of said tubular cavity is at least 1:5 (column 1, lines 7-16, claims 1, 3, 5 and 8) for the purpose of providing improved adhesion between the substrate and diamond coating.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the ratio between the length and the diameter of said tubular cavity is at least 1:5 in Plano in order to provide improved adhesion between the substrate and diamond coating as taught or suggested by Tanga.
Claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plano et al. (US 5,803,967).
	Plano discloses a diamond-coated metal-based component (cutting tool or electrical device), wherein said diamond coating comprises at least a first layer deposited on a second layer, said second layer comprising a carbide interlayer bonding said diamond grains to said metal-based component, wherein each diamond grain in the first layer does not bond to another diamond grain (Column 5, lines 7-45, column 6, line 25 through column 7, line 23, column 7, line 61 through column 8, line 10 and Figs. 2A-2D).
	Plano does not specifically recite wherein said first layer comprising diamond grains in an amount of at least 70, 80, 90 or 95% by weight of the first layer.  However, it has been found that finding the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144).  It would have been obvious to one of ordinary skill in the art to have provided wherein said first layer comprising diamond grains in an amount of at least 70, 80, 90 or 95% by weight of the first layer in order to provide improved electrical power and/or improved mechanical strength.
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 3/3/2021 have been carefully considered but are moot since all of the prior art rejections set forth in the non-final rejection of 12/4/2020 have been withdrawn in favor of the new prior art rejections set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        
MCM
March 16, 2021